Motion Granted, Appeal Dismissed, and Memorandum Opinion filed April 15,
2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00065-CV


  S 5 REAL ESTATE HOLDINGS, LLC AND RS INVESTMENT GROUP,
                       LLC, Appellants

                                        V.

                  ACTION GYPSUM SUPPLY, LP, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1154958


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed October 19, 2020. On April 8, 2021,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1(a)(1). The
motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Spain and Wilson.